                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:20-cv-00467-RGK-SK                                     Date    March 6, 2020
     Title         Ahmad B. Ghayaisi v. Subaru of America, Inc., et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                       Not Reported                              N/A
             Deputy Clerk                        Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Remand to State Court

      On December 5, 2019, Ahmad Ghayasi (“Plaintiff”) filed a Complaint against Subaru of
America, Inc. (“Defendant”), alleging violations of the Song-Beverly Warranty Act.

        On January 16, 2020, Defendant removed the action to federal court asserting jurisdiction on the
basis of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        In his complaint, Plaintiff seeks compensatory damages, restitution, and statutory remedies, as
well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support of its removal,
Defendant states that, even without considering attorneys’ fees, Plaintiff seeks total damages of at least
$81,372.63.

        The Court disagrees. Defendant’s conclusory statement does not satisfy its burden of showing by
a preponderance of the evidence that the amount in controversy has been met. Defendant’s Notice of
Removal states that “according to the lease agreement, the total payments and final acquisition amount
for the subject vehicle are $27,124.21 which is the sum amount of damages the plaintiff alleges for
   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.      2:20-cv-00467-RGK-SK                                     Date     March 6, 2020
     Title         Ahmad B. Ghayaisi v. Subaru of America, Inc., et al

vehicle payments.” (Def.’s Notice of Removal 4:9-11, ECF No. 4.) However, a plaintiff’s recovery is
limited to the actual payment amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp.
2d 1004, 1008 (N.D. Cal. 2002) (“Limiting . . . recovery to payments actually made is consistent with
the logic and purpose of the Song-Beverly Act to make the consumer whole.”)

       Here, Plaintiff leased the vehicle on July 7, 2018 for a $1,000.00 down payment and thirty-five
monthly payments of $245.33. (Lease Agreement, Ruggerello Decl. Ex. B, ECF No. 1-3.) Defendant
presents no facts regarding how many payments were actually made on the installment contract, but
even assuming that Plaintiff continued to make payments until the date he filed his complaint, the
amount recoverable after approximately 18 months would be under $6,000, drastically less than the full
value of the vehicle.

       Furthermore, under the Song-Beverly Warranty Act, a plaintiff’s recovery is reduced by an
amount corresponding to the plaintiff’s use of the vehicle prior to the first repair. See Tokmakova v.
Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3. Here, there is there no indication as
to how many miles Plaintiff drove the car prior to that point. Without such facts, the Court is left with
considerable doubt as to the amount in controversy. Accord Tokmakova, 2012 WL 12952629, at *3.

        As Defendant points out, Plaintiff may be entitled to attorneys’ fees if the action succeeds.
However, Plaintiff provides no estimate of what those attorneys fees may be. Finally, Defendant notes
that Plaintiff seeks a civil penalty. Plaintiff’s prayer for relief requests “a civil penalty in the amount of
two times Plaintiff’s actual damages.” (Compl. at 7, ECF No. 1-2.) As explained above, however, in
light of the fact that Defendant has failed to demonstrate that Plaintiff’s actual damages potentially
approach anything near $25,000, Defendant cannot meet the amount in controversy requirement even if
the Court assumes that Plaintiff will receive the full penalty requested.

      Accordingly, the Court is not satisfied that Defendant has met its burden of showing by a
preponderance of the evidence that the amount in controversy reaches the jurisdictional threshold.

       In light of the foregoing, the action is hereby REMANDED to state court for all further
proceedings.

       IT IS SO ORDERED.


                                                                                                  :

                                                         Initials of Preparer




   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 2 of 2
